Adams, J.
1. INSURANCE additional: oral permission. The plaintiff contends that notwithstanding the fact that he obtained additional insurance, and without the written consent of the company indorsed upon _ 1 J V ^e P°^c7> ^ was n0^ violated. He claims that the company’s agent gave him permission orally to have additional insurance, and that that is sufficient.
The policy was issued at Eort Hodge. The company’s agent at that place was one Beecher. The permission relied upon, if given, was given by Beecher. The company insists that Beecher was merely authorized to receive and forward applications and had no power to give such permission. Some evidence was introduced upon this point. We shall not consider it, because in the view which we take, it is unnecessary. Eor the purposes of the opinion it may be conceded that Beecher had the power to give the permission. A question is raised as to the admissibility of the evidence introduced to prove that Beecher gave the permission. The decision must turn upon that question.
*53Before proceeding to consider it we will state a few additional facts, concerning which there is no controversy. The policy was issued in February, 1880. It was obtained by the plaintiff as the agent of the insured, the owner of the goods, Nicholas Hower. The plaintiff was at that time in charge of the goods as the agent of Nicholas. In August of the same year, the plaintiff purchased the goods of Nicholas and took an assignment of the policy. The additional insurance was obtained in December of the same year. The oral permission relied upon, if given, was given before the sale of the goods, and assignment of the policy to the plaintiff’, and while he was acting merely as the agent of the insured.
The evidence introduced, the admissibility of which is drawn in .question, consisted of the testimony of the plaintiff in regard to what Beecher said, as constituting the alleged permission. The plaintiff testified, against the defendant’s objection, that at the time the policy was issued, Beecher said to him, speaking of the insurance: “You can increase it at any time.” He also testified, against the defendant’s objection, that subsequently, in June, he informed Beecher that he wanted $300 additional insurance and Beecher said: “Go and take it.”
The defendant insists that this evidence is immaterial and ought not to have been admitted, and we have to say that we think that the defendant’s position is well taken.
If there was any permission given to the plaintiff, to obtain additional insurance, it was given to him as the agent of the insured. The plaintiff could not obtain additional insurance for himself at that time, because he had no insurance to which other insurance could be added. Besides he had no insurable interest in the goods upon which insurance could be effected.
The plaintiff doubtless supposed that if, as agent, he was permitted to obtain additional insurance for his principal before the assignment, he was, after the assignment, permitted to obtain additional insurance for himself. . But we cannot so hold. The objection, where there is any, to additional insur*54anee arises by reason of what is called the moral hazard; and the moral hazard depends mainly upon the character of the insured. The defendant, we can conceive, might be willing that Nicholas Hower should have additional insurance, and not be willing that his assignee, the plaintiff, should.
The plaintiff contends, however, that the permission was actually given to him. His position is that when he took an assignment of the policy he took the permission with it; oy in other words that the permission, though oral, ran with the policy. No authority is cited in support of such position, and none, we think, can be found, nor are we able to discover any principle which would justify such a ruling.
In our opinion the court erred in admitting the evidence, and the judgment must be
Reversed.